Citation Nr: 1309442	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-44 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active military service from December 1990 to the present.  The Veteran also served in the Army Reserves from December 1984 to June 1988 and the Army National Guard from June 1988 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which notified the Veteran that he was eligible for 12 months of full-time benefits under the Post-9/11 GI Bill program.


FINDINGS OF FACT

1.  The Veteran previously used 36 months and 0 days of entitlement under the Chapter 1606 Montgomery GI Bill - Selected Reserve educational assistance program; there were 0 months and 0 days remaining on his entitlement in 2009.

2.  Under VA law, the Veteran is entitled to a maximum of 48 months of educational benefits under two or more VA education programs; there is no provision in the law that would afford him more than a combined total of 48 months of educational benefits.


CONCLUSION OF LAW

The Veteran has no legal entitlement to more than 12 months of additional VA educational assistance benefits under Chapter 33, Title 38, United States Code.  38 U.S.C.A. § 3319 (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.4020, 21.9550 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides, among other things, that the VA will make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim for benefits under laws administered by the VA.  The VCAA also requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A. 

The record on appeal does not reflect that the Veteran was notified of the VCAA as required by 38 U.S.C.A. § 5103(a).  Nevertheless, upon further review, it is not clear that such notice is required in this case because the benefits sought are found in Chapter 33 of Title 38.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51 of 38 U.S.C.A.); Barger v. Principi, 16 Vet. App. 132, 138 (2002) ("the notice and duty to assist provisions of the [VCAA] . . . are relevant to a different Chapter of Title 38 and do not apply to this appeal").  VA educational programs have their own provisions that address notification and assistance.  For example, under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)." 

Furthermore, as will be explained below, it is the law, and not the evidence, that is dispositive in this case.  When there is an error in the VCAA notice, or in this case the absence of the VCAA notice, there is no prejudice to a claimant as a result of the error if the benefit sought could not possibly have been awarded as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005) ("This Court has held that an error is nonprejudicial where the benefit sought could not possibly have been awarded as a matter of law."); see also Manning v. Principi, 16 Vet. App. 534   (2002); Smith v. Gober, 14 Vet. App. 227 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive).  An opinion from the VA General Counsel has held that the VA is not required to provide notice of the information and evidence necessary to substantiate a claim or required to develop evidence to substantiate a claim where the claim cannot be substantiated because there is no legal basis for the claim or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  Therefore, the Board finds that no further action is necessary under the VCAA on the basis that it is the law, not the evidence, that is dispositive in this case.


II.  Merits of Claim

The essential facts of this case are not in dispute.  VA records show that the Veteran received payment of Montgomery GI Bill - Selected Reserve Chapter 1606 benefits at the full-time rate for school enrollments from August 1985 through November 1989.  These payments represent all 36 months of entitlement that the Veteran was entitled to under this program.  See 38 C.F.R. § 21.7570 (2012).  In statements submitted in March 2010 and November 2010, the Veteran has acknowledged that he received these benefits.

In July 2009, the Veteran applied for Post-9/11 GI Bill Chapter 33 educational assistance benefits.  The Veteran's basic eligibility for Chapter 33 educational assistance benefits is not at issue, as VA has found him eligible to receive full-time benefits for a period of 12 months and 0 days.  This case essentially concerns the determination of the amount of benefits an individual may be entitled to under Chapter 33 (Post-9/11 GI Bill) after exhausting their entitlement under another educational program.

Under governing law, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C. Chapter 33, subject to the provisions of § 21.4020 and this section.  38 C.F.R. § 21.9550(a).  Where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020.  There is no provision that entitles the individual to additional periods of entitlement under Chapter 33 on top of 48 total months of combined benefits under Chapter 1606 and 33.  38 C.F.R. §§ 21.4020, 21.9550(b)(1).  

Thus, as applied to the facts of this case, when the Veteran elected to receive 36 months of educational assistance under Chapter 1606, his entitlement to additional educational assistance was limited by that portion of time.  Therefore, by law, he was limited to receive 12 months and 0 days of entitlement under Chapter 33, for an aggregate total of 48 months of entitlement.  38 C.F.R. §§ 21.4020(a), 21.9550(a).  

The Veteran has asserted that the benefits he received under Chapter 1606 were significantly less than the benefits afforded by Chapter 33.  He has said that it is not fair that his opportunity to use the Post-9/11 GI Bill is significantly reduced because of his prior decision to use the benefits afforded by Chapter 1606.  He has indicated that in the state of Wisconsin, the 2009 rate for benefits under Chapter 1606 was $333/month, while the benefit under Chapter 33 was $31,000/term.  The Veteran proposed that his prior used entitlement under Chapter 1606 ($333 x 36 months = $12,000) be considered the equivalent of two months of entitlement under Chapter 33, thereby resulting in his eligibility for another 34 months of entitlement under Chapter 33.

The Board is sympathetic to the Veteran's claim and recognizes the disparity between the rate of awards under Chapter 1606 and Chapter 33.  Nonetheless, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2001); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  

Consequently, as the Veteran had previously used 36 months of full-time entitlement to educational assistance under Chapter 1606,  the Veteran has no legal entitlement to any additional VA educational assistance under 38 U.S.C. Chapter 33, beyond 12 months of full-time entitlement.  It is the law in this case, and not the evidence, that is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


